Citation Nr: 0513886	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  98-12 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently rated as 40 percent disabling.  

2.  Entitlement to service connection for degenerative joint 
disease of the left knee, status post left total knee 
arthroplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from July 1942 to December 
1945 and from July 1967 to August 1967.  He was in the Army 
National Guard from March 1949 to December 1980 with periods 
of active duty for training, including during August 1957.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The 
Board remanded the case in November 2003.  

The Board notes that documents added to the claims file while 
the case was in remand status include a statement from the 
veteran, dated in August 2003 and received at the RO in 
August 2003, in which he filed a claim for an increased 
rating for his service-connected post-traumatic stress 
disorder (PTSD) and at the same time claimed entitlement to 
service connection for his heart condition secondary to his 
service-connected PTSD.  There is no indication in the claims 
file that the RO has responded to those claims, and the Board 
refers them to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims; he has been 
told what evidence VA would obtain and what he should submit, 
and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's chronic lumbosacral strain is manifested 
primarily by marked limitation of motion, loss of lateral 
motion with osteoarthritic changes, and complaints of 
constant pain reportedly worsened by any activity.  


3.  The evidence does not demonstrate that degenerative joint 
disease of the left knee, status post left total knee 
arthroplasty, is related to active service, and arthritis of 
the left knee has not been shown to be present until many 
years after active service.  


CONCLUSIONS OF LAW

1.  The criteria for an increased schedular rating for 
chronic lumbosacral strain have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002) 38 C.F.R. §§ 3.159, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5242 (2004); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5295 (2003).  

2.  Degenerative joint disease of the left knee, status post 
left total knee arthroplasty, was not incurred in active 
service, nor may arthritis of the left knee be presumed to 
have been incurred in active service.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's appeal arises from his disagreement with the 
RO's January 1998 denial of an increased rating for his 
service-connected lumbosacral strain and it's February 2002 
denial of service connection for degenerative joint disease 
of the left knee, status post left total knee arthroplasty.  
The veteran contends that the fact that he has needed 
increased doses of pain medications for his lumbosacral 
strain shows that it is more severely disabling than is 
reflected by the current 40 percent rating.  

The veteran points out that he is a World War II veteran and 
argues that much consideration should be given to the fact 
that he retired with over 35 years of military service.  He 
states that he served most of that time with the Michigan 
National Guard, not as a part-time member, but as a full-time 
member.  He argues that his left knee joint was worn out due 
to lifting heavy replacement parts on military engineering 
equipment for more than 35 years.  

The Veterans Claims Assistance Act

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA, as amended, is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and applies to all pending claims for VA 
benefits.  It provides, among other things, that VA shall 
make reasonable efforts to notify a claimant of relevant 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining such evidence.  
See 38 U.S.C.A. §§ 5103, 5103A.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The VCAA and its implementing 
regulations are applicable to the claims now before the 
Board.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has held that the 
VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004)

In this case, in a letter dated in May 2002, the RO notified 
the veteran that additional medical evidence was needed to 
support his left knee service connection claim and that he 
should submit or identify medical records pertaining to his 
left knee disability prior to 1995, which was when he had his 
total knee replacement.  The RO notified the veteran that it 
would attempt to get the records he identified but also told 
him that it was still his responsibility to see that the 
medical evidence was sent to VA.  

In addition, in a letter dated in May 2003, the RO notified 
the veteran of evidence needed to substantiate his service 
connection claim.  The RO explained that the evidence must 
show he had an injury in military service or a disease that 
began in or was made worse during military service or that 
there was an event in service that caused injury or disease.  
The RO explained that for certain presumptive conditions the 
evidence could show diagnosis of the condition within one 
year after he left military service.  The RO further 
explained that the evidence must show that he has a current 
physical or mental disability and that this could be shown by 
medical or other evidence showing he had persistent or 
recurrent symptoms of disability.  The RO also stated that 
the evidence must show a relationship between his current 
disability and an injury, disease, or event in service.  The 
RO explained that medical records or medical opinions usually 
showed this relationship.  The RO notified the veteran that 
he should identify and provide release authorizations for 
private evidence supporting his claim or should obtain and 
submit this evidence himself and that VA would obtain 
relevant records from Federal agencies.  The RO told the 
veteran he must provide enough information about his records 
so that VA could request them from the appropriate person or 
agency but that it was his responsibility to make sure that 
VA received all requested records not in the possession of a 
Federal department or agency.  

In a letter dated in January 2004, the VA Appeals Management 
Center (AMC) requested that the veteran submit or provide 
completed release authorization forms for health care 
providers from which he had received treatment for his low 
back strain or degenerative joint disease of the left knee.  
The AMC also requested that the veteran provide information 
as to the approximate dates during which he was treated at 
the Burns Clinic in Petoskey, Michigan.  The AMC included an 
enclosure titled what the evidence must show, thereby 
notifying the veteran of evidence needed to substantiate his 
claims.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Board recognizes that in none if its letters did the RO 
explicitly request that the veteran submit any evidence in 
his possession that pertains to his claims.  The Board finds, 
however, that the RO's letters were in substantial compliance 
with the fourth notice element, as set forth in 38 C.F.R. 
§ 3.159(b), because when read together they notified the 
veteran that he should submit or identify any additional 
evidence supporting his claims and fulfilled the essential 
purposes of the regulation, that is, giving notice of VA's 
desire to obtain additional information and evidence 
supporting the claims and possibly leading to such 
information and evidence.  Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).  

Also, VA did not fulfill all notice requirements of the VCAA 
until after the initial unfavorable RO determination, at 
least as to the increased rating claim.  The Board notes, 
however, that the VCAA did not become law until long after 
January 1998 when the RO issued the rating decision denying 
an increased rating for the veteran's lumbosacral strain.  
Upon review of the record in its entirety, it is the judgment 
of that Board that during the course of the appeal VA has 
made reasonable efforts to develop the increased rating and 
service connection claims and subsequent to the enactment of 
the VCAA has provided the veteran with notice that complies 
with the requirements of the VCAA.  The veteran has had 
multiple opportunities to submit and identify evidence and 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims by VA.  The Board 
finds that the failure to provide the veteran with the 
specific type of notice outlined in the VCAA prior to the 
initial unfavorable RO determination has not harmed the 
veteran and that no useful purpose could be served by 
remanding the case on that account.  See 38 U.S.C.A. 
§ 7261(b) (West 2002); Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).  All the VCAA requires is 
that the duty to notify is satisfied and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1003); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

As to the duty to assist, the RO obtained the veteran's 
service medical records and his Army National Guard medical 
records.  It obtained VA medical records and provided the 
veteran with VA examinations.  The RO attempted to obtain 
records pertaining to disability from the Social Security 
Administration, but that agency has informed VA that the 
veteran's folder has been destroyed.  The veteran has 
submitted private treatment records, and he and his 
representative have presented their arguments pertaining to 
the veteran's claims.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of the veteran's claims.  
The Board finds that no further assistance to the veteran is 
required.  

Increased rating

Factual background

During a period of Active Duty for Training in August 1957, 
the veteran experienced a back injury while loading equipment 
on a military vehicle in preparation for a field training 
exercise.  He was hospitalized at a private hospital for 
seven days and was diagnosed as having lumbosacral strain.  
After hospital discharge, he continued to receive treatment 
from a private physician through the end of September 1957, 
at which time the physician provided the veteran with a back 
support.  On subsequent reports of medical history in 
conjunction with National Guard periodic examinations, the 
veteran gave a history of a back injury in 1957 and 
complained of occasional soreness over the low back area 
along with symptoms of paresthesia down the back of his legs 
at times.  An orthopedic surgeon who saw the veteran in June 
1966 stated he felt the veteran had symptoms of a disc with 
diminished left knee jerk, and in a report of medical history 
dated in July 1975, the veteran gave a history of recurrent 
back pain.  

In an October 1978 statement made in conjunction with the 
veteran's application for disability retirement under the 
civil service retirement system, his private physician 
reported that the veteran had definite disc degeneration with 
rather large osteophytes at L2, L3, L5, and S1.  He said the 
veteran could not rotate his back on the pelvis, and the 
diagnosis included degenerative arthritis of the lumbar spine 
area.  

The veteran filed his back disability service connection 
claim in 1989, and in a decision dated in December 1991, the 
Board granted service connection for chronic lumbosacral 
strain.  The initial rating assigned by the RO was 
10 percent.  The veteran subsequently received VA outpatient 
treatment, and VA X-rays in 1993 and 1994 showed marked 
degenerative arthritic changes with spurring throughout the 
thoracolumbar spine with loss of lordosis and narrowing of 
lumbosacral disc spaces.  At private and VA outpatient 
visits, the veteran complained of increasing low back pain.  
Flexeril and then Naprosyn were prescribed.  

In a rating decision dated in July 1995, the RO awarded an 
increased rating from 10 to 40 percent for the veteran's 
service-connected chronic lumbosacral strain from December 
1994.  The veteran did not appeal that decision.  

VA outpatient records dated in April 1997 show that the 
veteran complained of having bad pain in his right shoulder 
and back.  He said that Naprosyn was somewhat helpful.  The 
physician increased the Naprosyn from 250 milligrams (mg) 
twice daily to 500 mg twice daily.  In September 1997, the 
veteran reported no new complaints and reported he was taking 
his medications as directed.  

At a VA examination in October 1997, the veteran complained 
of rather severe low back pain radiating into both legs if he 
sat for longer than 10 or 15 minutes or if he stood for 
longer than 10 or 15 minutes.  He reported that he had 
difficulty sleeping at night, with sharp pains down the back 
of his legs, which caused him discomfort while lying in bed.  
He reported that his medication lessened the pain to some 
degree, but did not control it well.  He reported difficulty 
walking and said he could walk approximately 500 to 1000 feet 
before having to stop and rest because of severe pain in his 
low back radiating into his legs.  The examiner said that the 
veteran could bend over to approximately 30 degrees and could 
barely touch his knees with his hands when he bent over.  
There was some slight tenderness in the L2-L3 region and 
along the paraspinal areas, bilaterally.  The diagnosis was 
chronic low back pain, secondary to degenerative lumbar disc 
disease with moderate disability with difficult ambulation, 
walking only between 500 and 1000 feet before having to stop 
and rest, and moderately severe pain on sitting, standing, 
and walking.  

VA outpatient records show that in June 1998, the veteran 
complained that he still had back pain.  He continued to take 
Naprosyn, and in October 1998 reported that the naproxen was 
bothering his stomach.  He also requested a new back brace, 
which was issued by the physical therapy clinic in October 
1998.  In May 1999, the veteran complained of continuing back 
pain.  The physician discontinued Naprosyn and prescribed 
piroxicam and Tylenol.  At a follow-up in May 2000, the 
veteran reported he was feeling well with no new complaints.  
Subsequent VA outpatient records show no complaints or 
findings related to the low back.  In December 2003, the 
veteran complained of pain in all his joints, and his 
physician renewed his prescription for tramadol.  In March 
2004, the veteran complained of ongoing aching pain in his 
back and knees.  He said the pain was alleviated by warm 
weather and was aggravated by cold and damp weather.  The 
physician described the veteran's osteoarthritis as stable.  

VA outpatient records show that in June 2004, the veteran 
complained of diaphoresis, shortness of breath and some mild 
jaw pain with any type of activity.  


He stated that he could no longer use his treadmill, which he 
had been able to use for 20 minutes per day.  He was 
hospitalized immediately for treatment of recurrent atrial 
fibrillation.  

At an outpatient visit in September 2004, the veteran 
reported to a nurse that he had been having low back pain for 
the past week or so.  He described the pain as aching and 
said it was alleviated by rest and aggravated by bending and 
lifting.  When he saw his physician, he reported he could 
walk at least a mile before getting short of breath, and he 
said that tramadol helped his pain.  The plan included 
continuation of Tylenol and tramadol for degenerative joint 
disease.  

At a VA examination in October 2004, the veteran reported 
that he had constant low back pain and that any kind of 
activity worsened the pain.  He said that at times he had 
radicular pain from his back down to the back of both thighs.  
He said he used crutches once in a while and that sitting and 
lying quietly in bed or in his easy chair relieved the pain.  
He said that as soon as he turned or got up, it hurt.  He 
denied numbness or paresthesias.  He reported that he took 
tramadol twice daily and took Tylenol as needed.  On 
examination of the lumbar spine there was no vertebral 
tenderness.  Lumbar spine flexion was 40 degrees.  The 
physician said lumbar spine extension was 5 degrees only 
since the veteran claimed that it hurt usually with 
extension.  There was right lateral rotation to 20 degrees, 
and left lateral rotation to 25 degrees.  Right lateral 
flexion of the lumbar spine was 10 degrees, and left lateral 
flexion was 5 degrees.  Straight leg raising was negative for 
pain.  The diagnosis was degenerative joint disease of the 
lumbar spine with severe limitation of mobility.  

Law and regulations

(i) General

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the 


Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  While the 
veteran's entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v.  Derwinski, 2 Vet. App. 625, 629 (1992).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2004).  The Rating Schedule may not be employed as a 


vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 
203 (1993).  

(ii) Rating musculoskeletal disabilities

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2004).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating 


of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  

The RO has rated the veteran's service-connected chronic 
lumbosacral strain under Diagnostic Code 5295 (2002), for 
lumbosacral strain.  VA revised the rating criteria for 
spinal disabilities, including lumbosacral strain, effective 
September 26, 2003.  See 68 Fed. Reg. 51454-58 (August 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2004)).  The version of the regulation that is more 
favorable to the veteran is to be applied to the facts of his 
case; however, only the former criteria may be applied for 
the period preceding the effective date of the revised 
criteria.  See VAOPGCPREC 3-2000.  

Prior to September 26, 2003, Diagnostic Code 5295 provided 
that a 20 percent evaluation was assignable for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
maximum evaluation of 40 percent was assignable for severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  Under Diagnostic Code 5292, a 
20 percent evaluation was assignable for moderate limitation 
of motion of the lumbar spine, and a 40 percent evaluation 
was assignable for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Under the revised criteria, lumbosacral strain is rated under 
Diagnostic Code 5237 and degenerative arthritis of the spine 
is rated under Diagnostic Code 5242, and the rating criteria 
are from the General Rating Formula for Diseases and Injuries 
of the Spine (General Rating Formula).  According to the 
General Rating Formula, 


a 20 percent evaluation is to be assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 
30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent evaluation is to be assigned for unfavorable 
ankylosis of the entire cervical spine; or forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  Any associated objective 
neurological abnormalities, including but not limited to 
bowel or bladder impairment, are to be evaluated separately 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2004).  

After reviewing the entire medical record, the Board finds 
that the veteran's chronic lumbosacral strain is manifested 
primarily by marked limitation of motion, loss of lateral 
motion with osteoarthritic changes, and complaints of 
constant pain reportedly worsened by any activity.  Based on 
these symptoms, the Board finds that whether rated under the 
diagnostic code for lumbosacral strain or arthritis, there is 
no basis for a rating in excess of the currently assigned 
40 percent rating under either the former or revised rating 
criteria.  

Under the former rating criteria, 40 percent is the highest 
rating that may be assigned for lumbosacral strain, and 
40 percent is the highest rating that may be assigned 
degenerative arthritis of the lumbosacral spine based on 
limitation of motion.  Because these diagnostic codes include 
consideration of limitation of motion and the maximum 
schedular 40 percent rating is in effect, an additional 
schedular rating based on pain or functional loss due to pain 
under 38 C.F.R. 


§§ 4.40, 4.45, and 4.59 may not be assigned.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

As outlined earlier, at the most recent VA examination, which 
was in October 2004, forward flexion of the lumbar spine was 
to 40 degrees.  The combined range of motion of the 
thoracolumbar spine, that is, the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation at the October 2004 examination was 105 
degrees.  Under the revised rating criteria, these findings 
would warrant a 20 percent rating under either Diagnostic 
Code 5237 for lumbosacral strain or Diagnostic Code 5242 for 
degenerative arthritis.  With consideration of the finding at 
the October 1997 examination where forward bending was 
"approximately 30 degrees," and consideration of the 
veteran's complaints of increased back pain with any 
activity, it would be possible, with application of 38 C.F.R. 
§ 4.40, 4.45, and 4.59, to assign the next higher 40 percent 
rating, but no more, for the veteran's service-connected 
lumbosacral strain under the revised rating criteria.  

Assignment of a rating in excess of 40 percent for the 
veteran's service-connected lumbosacral strain under the 
former or revised rating criteria would require consideration 
of the disability under alternative diagnostic codes that 
allow higher ratings.  The medical evidence does not, 
however, show that the veteran's service-connected 
lumbosacral strain includes manifestations of intervertebral 
disc syndrome, vertebral fracture or ankylosis, which would 
be required for a higher rating under an alternative 
diagnostic code.  For these reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a rating greater than 40 percent for 
chronic lumbosacral strain.  

Service connection

The veteran is seeking service connection for degenerative 
joint disease of the left knee, status post left total knee 
arthroplasty.  He contends that his left knee joint was worn 
out due to lifting heavy replacement parts on military 
engineering 


equipment while he served as a full-time member of the 
Michigan National Guard for more than 35 years.  

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection will be granted on a presumptive basis for 
certain chronic diseases, including arthritis, if manifest to 
a compensable degree within a year after service; that 
service must have been 90 or more days of active and 
continuous service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24).  

Review of the veteran's service records shows that the 
veteran served on active duty in the Army during World War II 
from July 1942 to December 1945 and that he also served on 
active duty for ten days from July 24, 1967 to August 2, 
1967.  Service medical records for the veteran's World War II 
service show no complaint, finding, or diagnosis pertaining 
to the veteran's left knee.  The report of a medical 
examination dated August 2, 1967, shows that the physician 
evaluated the veteran's lower extremities as normal.  

The record includes forms from the Army National Guard of 
Michigan showing the veteran was in the Army National Guard 
from March 1949 to December 1980.  While the record includes 
documentation of injury of the veteran's low back resulting 
in lumbosacral strain during a period of active duty for 
training in August 1957, the record does not show, nor does 
the veteran contend, that he suffered an injury to his left 
knee during any period of active duty for training or any 
period of inactive duty training.  



The record includes the report of July 1973 X-rays of the 
left knee ordered by Merle E. Wehner, M.D.  The radiologist 
stated that the X-rays showed degenerative arthritic change 
in mild degree involving the articular structures of the 
tibia, femur, and patella.  He said the amount of 
degenerative arthritic change was considered somewhat unusual 
for the veteran's age group.  Clinical records show that the 
veteran's physician prescribed medication and that a week 
later the veteran said he was much better.  The physician 
noted that the veteran wanted a letter for his commanding 
officer in the 107th Engineers.  

The report of the veteran's Army National Guard periodic 
physical examination in July 1975 shows that at that time the 
veteran reported that he had been treated for arthritis for 
the past three years.  The examiner, who was also the 
veteran's private physician, noted mild arthritis of the 
knees.  Subsequent private clinical records show complaints 
and diagnoses of arthritis of multiple joints, including the 
left knee.  X-rays in May 1978 showed what the radiologist 
concluded was minimal osteoarthritis of the left knee.  

In October 1978, Dr. Wehner completed a form titled 
Physician's Statement for Employee Disability Retirement 
Purposes, Civil Service Retirement System.  Dr. Wehner stated 
that the veteran began having very severe pain in both 
elbows, especially the right, with swelling of the elbow and 
swelling of the bursa, olecranon bursa both elbows, about 
April 1978, becoming more severe, forcing the veteran to quit 
his work on June 28, 1978.  Dr. Wehner said that associated 
with this was severe degenerative arthritis of both knees 
with some swelling of the knees and loss of joint surface.  
Dr. Wehner said the leg pains and knee pains began in 1973.  
He also noted that in 1957 the veteran had service-connected 
injuries to his low back.  

In a January 1979 letter, the State of Michigan Department of 
Military Affairs notified the veteran of the termination of 
his employment with the Department of Military Affairs as a 
General Mechanic effective that date.  The personnel officer 
signing the letter explained that the action was necessary 
because the U.S. Civil Service Commission had approved the 
veteran's application for disability retirement.  With the 
letter, was a copy of Notification of Personnel Action on a 


U.S. Civil Service Commission form.  It shows the veteran was 
a civilian employee of the Army National Guard as a general 
mechanic with a service computation date in April 1947 and 
disability retirement effective in January 1979.  

Later clinical records show continuing complaints of left 
knee pain and diagnoses of arthritis.  The veteran underwent 
a left total knee arthroplasty at a VA medical center in 
1995, and subsequent clinical records have shown the knee to 
be stable.  At the October 2004 VA examination, there was no 
edema or tenderness of the left knee, and the surgical scar 
was well healed.  There was full extension of the left knee; 
flexion was limited to 95 degrees.  The diagnosis was 
degenerative joint disease.  

In the October 2004 examination report, the VA physician 
reported the veteran's occupational history as follows:  "He 
worked for the military about 341/2 years and was honorably 
discharged in 1980.  He was a general mechanic working on 
heavy equipment while in the military.  Was unable to work 
since June 28, 1976 because of his arthritic knee and back 
pain."  In the examination report, the physician noted the 
comment of the radiologist in the July 1973 X-ray report to 
the effect that the left knee degenerative changes were 
unusual for the veteran's age at the time.  The VA physician 
who examined the veteran in October 2004 said that this made 
for the condition to be at least as likely as not related to 
the veteran's work as a mechanic while in the military 
service.  

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical 
evidence, or in certain circumstances lay evidence, of 
occurrence or aggravation of a disease or injury in active 
service; and medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

In this case, there is medical evidence that the veteran had 
a left total knee arthroplasty in 1995 because of arthritis 
of the left knee and that residuals include limitation of 
flexion to 95 degrees, while normal knee flexion is to 
140 degrees.  


See 38 C.F.R. § 4.71, Plate II (2004).  This is evidence of 
current disability.  There claim fails, however, as to 
evidence of occurrence of disease or injury in active service 
and as to medical nexus evidence.

The veteran states that a condition of his civilian 
employment as a mechanic for the Army National Guard was 
membership in the National Guard, and he reasons that his 
left knee disability, which he attributes to heavy lifting 
associated with his civilian job as a mechanic for the 
National Guard, should qualify him for service connection for 
his left knee disability.  This, however, does not meet the 
legal requirements for service connection.  As noted earlier, 
the veteran does not contend, nor does the evidence show, 
there was any period of active duty or any period of active 
duty for training during which his left knee was injured or 
during which there was onset of disease involving the left 
knee.  Further, the veteran does not contend, nor does the 
evidence show, that his left knee was injured during any 
period of inactive duty training.  Without evidence of 
disease or injury during active duty, disease or injury 
during active duty for training or injury during inactive 
duty training, an essential ingredient for service connection 
has not been met.  

The Board acknowledges that the VA physician who examined the 
veteran in October 2004 said that that the degenerative 
changes of the veteran's left knee were as likely as not 
related to his work as a mechanic while in the military 
service.  The Board notes, however, the narrative of the 
examination report shows that the physician in effect 
considered the whole of the veteran's National Guard service 
as active military service, and did not relate the 
degenerative changes to service that meets the statutory 
definition of active military service, that is, to the 
veteran's active duty in World War II, the 10 days of active 
duty in 1967, to a disease or injury in any period of active 
duty for training or to an injury during a period of inactive 
duty training.  His opinion is, therefore, of no probative 
value as to any relationship between the veteran's current 
left knee disability and active service.  

In summary, the Board finds that degenerative changes and 
arthritis of the veteran's left knee was first shown many 
years after his World War II service, and there is no 
probative evidence that relates his degenerative joint 
disease of the left knee, status 


post left total knee arthroplasty, to active service or any 
incident of active service.  The Board therefore concludes 
that the preponderance of the evidence is against the claim, 
and service connection for degenerative joint disease of the 
left knee, status post left total knee arthroplasty, must be 
denied.  


ORDER

An increased rating for chronic lumbosacral strain is denied.  

Service connection for degenerative joint disease of the left 
knee, status post left total knee arthroplasty, is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


